NDFL 2453 (Rev. l 1/16) .ludgment in a Criminal Case

 

Sheetl
UNITED STATES DISTRICT COURT
Noi'thern District of Florida
UNITED STATES OF AMERlCA JUDGMENT IN A CRIMINAL CASE
V.

BRANDEN LAVON MH_[LENDER CHS€ NUmbCl`i 32}761‘30-001/MCR

USM Number: 25601-017

Donald M. Sheehan (Appointed - CJA)

 

Defendant’s Attorney

'I`HE DEFENDANT:
p;@aded guilty to Cgunt($) One of the lndictment on March 22, 2018

|:} pleaded nolo contendere to count(sj

 

which_was accepted by the court.

[___, Was found guilty on count(s)

 

aiter a plea ofnot guilty

The defendant is adjudicated guilty of these offenses:

Title & Section Natul'e of ()i'i`ense Offense Ended Count
18 U.S.C. §§ 922(§)(}) and Possession of a Firearm by a Convicted Felon November l, 2016 One
924(a)(2)

Ti\e defendant is sentenced as provided in pages 2 through 7 of this judgmentl The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.
E The defendant has been found not guilty on count(s)

 

|:l Count(s) m is E are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the Unitcd States attomey for this district within 30 days of any change of name,
residence, or maiiing address until ali fines, restitution, costs, and special assessments imposed by this judgment are fully paid if ordered to
pay restitution, the defendant must notify the coint and United States attorney cf material changes in economic circumstancesl

December 10, 2018

 

Date of Imoosition of .l udgment

f W. C§w¢,/A %%Me)
Signaturc chucfge y 0

M. Casey Rodgers, United Stat'es DiStrict .}udge

 

Name and Titie of Judgc

January ¢/ ,2019

Date

 

 

NDFL 245B (Rev. 11{16) .ludgnient in a Crirninal Case

Sheet 2 _ Imprisonment

 

5 .ludgment - Page 2 of 'i'
DEFENDANT: BRANDEN LAVON M[LLENDER
CASE NUMBER: 31 1701'3 0-001/MCR
IMPRISONME N'I`

Tlie defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

84 months as to Count One. This sentence shall run concurrent to any yet to be imposed sentence in Escambia
County Circuit Court, Florida, DKT #16CF5715.

)14

Tiie court makes the following recommendations to the Bureau of Prisons:

The court recommends the defendant be initially designated to FCI Coleman and placed immediately into the Skills
program. Otherwise, the court recommends the defendant to be designated as close to Pensacola, Florida, as
reasonably possible

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program, both
during incarceration and on reentry through a residential reentry center.

The court strongly recommends the defendant’s placement into the BOP’s Residential Drug Abuse Program.
Additionaily, Whiie awaiting placement into RDAP, or, if deemed ineligible for RDAP due to tire time of sentence, or
for any other reason, the court orders the defendant to complete Drug Education classes and fully participate in the
BOP’s nonresidential drug abuse treatment program. Furtber, the court strongly recommends that the defendant
participate in any cognitive behavioral therapy programming availablel 4

The defendant is remanded to the custody of the United States Marsiial.

The defendant shall surrender to the United States Marshal for this district:

i:i at i___i a.m. |:i p.m. on

|:i as notified by the United States Marsiial.

 

The defendant shail surrender for service of sentence at the institution designated by the Bureau of Prisons:
i:i before 2 p.rn. on
ij as notified by the United States Marshal.

 

|:i as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as foilows:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment

 

 

UNI'I`EE) STATES MARSHAL

By

 

DEPUTY UNlTED STATES MARSHAL

NDFL 2458 {Rcv. 11/16) Judgment in a Criminal Case
Sheet 3 _ Supcrviscd Release

 

Judgment-Page 4 of _____W’i_mf

DEFENDANT: BRANDEN LAVON MlLLENDER
CASE NUMBER: 3:17cr30-001/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

3 years as to Count One.

MANDAT{)RY CONI)ITIONS

You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:[ 'I`he above drug testing condition is suspended, based on the court‘s determination that you

pose a low risk of future substance abuse. (check ifapp!icab!e)

N.*"'

4. You must cooperate in the collection of DNA as directed by the probation officer. (check yapplicable)

5. |:] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, worl<, are a student, or were convicted of a qualifying offense. (check grappiicabi'e)

6. E You must participate in an approved program for domestic violence (check yappiicable)

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page.

NDFL 245}3 (Rev. l l/EG) .ludgment in a Criminal Casc

Sheet 3A_ Supervised Release

 

Judgment~»l’age 4 of 7

DEFENDANT: BRANDEN LAVON MILLENDER
CASE NUMBER: 3 : 17cr3 0-001/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

i.

ll.

12.

13,-

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment unless the probation officer instructs you to report to a different probation office or within a different
time frame. '

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation ofticer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within '72
hours of becoming aware cfa change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employrnent, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time empioyment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within '72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf` you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not ow`n, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction 'l`he probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Offrce Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Over'vr'ew ofPr'obatr`on and Super'vr'sed
Rer'ease Comfr`!r'cns, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

NDFL 2453 (Rev. l 1/16) Judg:nerrt in a Criminal Casc

Sheet 3D _ Supervised Release

 

Judgmcnt~»~l’age 5 of

DEFENDANT: BRANDEN LAVON l\/IILLENDER
CASE NUMBER: 3: l 7cr'3 0-00 l/MCR

l.

SPECIAL CONDITIONS OF SUPERVISION

You must be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation process Treatment is not limited to, but may inciude, participation in a
Cognitive Behavior Therapy pr'ogranr. You Will be tested for the presence of illegal controlled
substances or alcohol at any time during the term of supervision

You must submit your person, property, house, and vehicle to a search conducted by a United States
probation-officer. Faiiure to submit to a search may be grounds for revocation of release You must
warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
defendant has violated a condition of his supervision and that tire areas to be searched contain evidence
of this violation Any search must be conducted at a reasonable time and in a reasonable manner

NDFL 245B (Rcv. l l/ 16) Judgment in a Criminal Casc
Sheet 5 -»~ Criminal Monetary Pcnaltics

 

ludgment j Page m__6_ of 7
DEFENDANT: BRANDEN LAVON MILLENDER
CASE NUMBER: 31170r30-001/MCR

CRIMINAL MONETARY PENALTIES

'I`he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment"‘ Fine Restitution
TOTALS $ 100.00 $ 0 - none 5 0 - waived $ 0 ~ none
|:l The determination of restitution is deferred until . An Amerra'ed J:rdgment in cr Crimr`rral Case (AO 245C) will be entered

alter such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to lS U.S.C. § 3664(i), ali nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

E Restitution amount ordered pursuant to plea agreement 3

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alter the date of the judgment, pursuant to 18 U.S.C. § 36l2(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does'not have the ability to pay interest and it is ordered that:

|:| the interest requirement is Waived forthe l:| fine l:| restitution

|:| the interest requirement for the |:| fine |:] restitution is modified as foilows:

* lustice for Victims of Trafficl<ing Act of 20 l 5, Pub. L. No. lift-22
** Findings for the total amount of losses are required under Chapters 109A, llO, ll(}A, and l l3A of Title 18 for offenses committed on or
after September 13, 1994, but before Aprii 23, 1996.

NDFL 2453 (Rcv. l l{l 6) Judgment in a Criminal Case
Slreet 6 j Schedule ofPayments

 

Judgrnent_Page __” 7_____ of w_?#

DEFENDANT: BRANDEN LAVON MILLENDER
CASE NUMBER: 3 : l 701‘30-()() l /MCR

SCHEDULE ()F PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A § Lump sum payment of $ __ lO0.00 Special Monetary Assessment, due immediately

|:l not later than

,or
l::| in accordance with l:l C, l:l D, |:l E, or l:| Fbelow;or

B |:l Payment to begin immediately (may be combined with |:l C, l:l D, or l:l F below); or

C |:] Payment in equal (e.g., weekly, monrhly, quarterly installments of $ _w_ over a period of
____m (e.g., months or years), to COmmence (e.g.. 30 01'60 days) after the date of this judgment; O!‘
D l:l Payment in equal (e.g., week!y, irromhl'y, qum~rerly) installments of $ over a period of
(e.g., months or years), to commence (e_g., 30 01160 days) after release from imprisonment to a

term of supervision; or

E l:l Payment during the`term of supervised release will commence within (e.g., 30 01-60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time', or

F |::| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Finaneial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Del"endant Narnes and Case Nunrbers (z'nc!ua'mg de,@ndam aumbei;), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

E The defendant shall pay the cost of prosecution
l:] The defendant shall pay the following court cost(s):

l:| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (S) line
interest, (6) community restitution, (7) JVTA assessment, (S) penalties, and (9) costs, including cost of prosecution and court costs.

